OFFICE          OF THE ATIORNEY    GENERAL   OF TEXAS

                                    AUSTIN




mmorablr .O.B.Osrron
0ounty Attorney
Botor   Oountr
Odotma, P~rsr
Dear sir:




               Your r8qurst for an
rrgsrd   to      tha    aboto Quortio

               NO puot* srom yooa

                                                   or Oountr lr a8




                                              land In Soa from thr

                                            r Oo unty
                                                 l‘I/Uthrof    the
                                            0ara amy tumr the 0u11-
                                            7/lWw mineral lnteawt~




    prim ofthair right8 aelrarrrr of thir alneral in-
    tarost.
              "For     Eotor
                   Oounty to oonstruot ana maiataln an
    airportonthle  traot of land I.0till bo absolutel?
    noorsrarf that then  br fnthr future noposrlbfiity
    or obrtruotlonr ofany aortonthr land roltml?rd.'
                                                              ii.33


EononbZe    O.L. Gerron, page 2


         nWIll you please adriar It in your opinion thr
     right ofeminent domain a8aet rorthInArtio1~ 3264a
     (Imtntrto$otor Countr thr authorityto aoquirr aom-
     Plato tit18 to thl8 property by oondemnat5.on.w
         Your requaet ror an opinion may be atatad acI rol-
lowar Can a oountf oondrmn tha learo hold rrtata to land
n8sded in artabll@hing an airport?
           Artiola 326&a, V.A.C.S., read8 a8 rollow8:
           %&ant    domain by oountler. Thr right of
     $mInant Domain ishereby oontarrrd upon oountlrs o?
     thr State orTans iOr the purpoar oioond~anlng and
     ao ulrfng land, right of way o r larammt Inland,
        tatr ox publio, 8xoept proparty usad ror oamo-
     pr'1
     trrt purpo8a8, whrre laid land, right or war or
     lrrrmont la nror88ary in the oonstruotlon of jall8,
     oourthouM8, hoagitalr, drllnqusnt and drpsndont
     rohoolr, poor iarm8, lIbrarie8 or ror other pub110
     purpe808, wham 8uoh purport I8 now or mar ha%-
     8?trr bp lutharIid8dby tti Qonatitution or Statute8
     of thlr Stat8.
         *All sutihOOndamnation prooordingr.rhall ba
     instituted under the dlrration or tha o@mmI88Ian-
     or@* oourt, and In thr name of the oounty, and th8
     a88888lng 0r damager ehall ba in conformlt~ to tha
     Btatutaa or the Stat. of Toxa8 for oondmmnlng 8nd
     aoquirlng right of way br rallroadr. That no ap-
     peal from the rindlng and ae8o88mont or damagrr br
     the oormniesionersappOlntod for that purporr rhall
     hava thr lifeot of oaurlng the 8~8pan810n Of work
     by the oountp in eonmotion wfth which the land,
     right of war, oaaomont, lto. , ia aought to be go-
     qulrrd. IInoaoo oi appeal, aountlos 8hall net bo
     requirrd to glrr bond, nor ahall thry ba raquirad
     to give bona ror aoat8.m
           Artlalo 1269h, V.A.C.S., read8 a8   rollow8:
          *Air Fort8, mafntehanoa end operation. seo-
     tion 1. That the goternlng body or any inoorpor-
     ated city in thir Stats may reoalro through gilt
     or dedioetion,  and 18 hereby uapowrr8d to aoquirr
     by purohaao, without oondsmnatlon or bf puroharr
     through oondtmsationproor8dlng8, and tbrroarter
Honorablr O.B. OarrOn, pagr f

    maintain and oporatr as an Air Port tracts o? land,
    aither within or without tha oorporate lImIt# o?
    suoh Oita and within the oounty in which suoh oitl
    18 altuat86,thr land aoquirrd andhal& by any auoh
    oity nofar to at any onr tim6 rxoeed sir hundred
    rorty aoras, and the Oommlsaiontms* Court or anr
    oounty may llkmlse aLoquir8,maintain and operate
    for lfkr purpose tracts o? lend within th8 lImIta
    o? the Oounty, not to lxorrd 4t allyone tlaa sir
    hundred ?ortl abms.~
             Artiolr 3270, V.A.C.S., reads           aa   ?OllOWSl

           "SXOept Where OtheIId88 4~pr###ly pr0~id8d
    by   law, the r@ht SOOUrOd or to be 8aouce4 to an7
    aorporation or othar plaintiff in this Stats, in
    the mannor previ4.d by this law, shall not be SO
    oozutrurd as to Inoluda the far slsple astata  In
    lands,  aithrr publioorpriratr, nor ahallt& saaa
    bu lost by the ?Or?aiturr orrxplntion or ths ohar-
    tar, but Shall resaln 8ubJaot to an rxtrn8lon or
    the chartrr or the grant o? a new ohartrr without
    a nrw oondamnation.w
          Tha 00Ul’t#fn00ll#tlUh&         th8 8??OOtO?ArtiOl@   32fO
hare oonslstantly allowed only an lasmment to be oondamnsd,
UlhSS  other UtetUt.8        OXpr488l~ pro7148  ?Or4 ?aa Siap18 tit18
to k takrn.
          In Dlokoy~r Eatatr Y. Houston Indrponarnt gohool
Dlatrlot, 300 s.w. 250, error diBmiSS@d, the oourt r9fUSaa
to allow a ash001 diStrIOtt0 oondemnagraatrr Interest than
an rasamrnt wherr a 8obool di#triOt deSire4tooraot p4rman-
ant 80h001 buildings on the property In quartion.
          In Hill t. city or B~lltills, 30 s.w. (24) 407,tbe
olty was allowed to oondrmn only an easement over th8 land'
naeaoa to rreot a sswsraga dl8po8al plant.
          Other oases when                onlyan rasemant waa allomd   to
br aondmmnrd am;
    Lyon    v.    MoDonald,       78 Tar. 71, 14 S.w. a61, 9 1.R.A.
    295;
    @~ppS    Y.    ~#i#,xar   Ry, Co., 50 B.W. 643;
                              & Paoiilo
    St. Lou1 '~:$outhwssternRy. Go. of T4xa8 v. Templ8
           .t ‘rn Ry. Co., 170 8.W. 10731
    Worthwest
    (3~1~ @ast Irr. CO. v. Uary, 116 Tex. 469, 14 8.W.
Honorable    0. E. GarroJ,   page   4



        (ad) 266;
        InternationalG. B. Ry. CO- V. Bolee, 161 Saw. 194,
        error retueea; and
         Pa-r   v. Earria County, 69 8. W. 229.

           It is vary clear from   the   above oited eLstut48 anb
deoiaioii8that Xotor County atm condemn only &I& easement
ea i8 neoeseary  for the operation     of an airport. The 4xiti.m
?80 e5.mple int8rest and the mineral.0 therein Oaunot be eon-
demimd in the absenoe o? ageaifio statute authorizing   maoh
oondelrmation.

             XBnvevsr, it Is apparent          without   arguumnt    that   an
airport oamlot be operated on land whioh                 18 being 48r6l0poa
for oil and -8     ~lU308~8.     Inaemuoh        es
                                               it ie well settled
that the ordinary oil and gas lease aarriea with it the
right   or ingress an& sgresa for the purpose              or drill*        fma
er#Oting the nece#earJr alush pit@, OtOragO taaka OtO., it
lfi theretore aclvlaableand neoe84ary that Eater County in
any condemnation     prooeeding    join the holder8 OS any oil
and gas lease or nInera1 deeds in order that the oounty may
seouro as against auoh lesaeea the unrestrioted          use o? the
aurfeoo 0s the    00nd0xutmd   land     ire8
                                          0s tbs rights             Or oil
end gas lessee8.      While a oondemnation     againet an oil            aa
gas lessee will net Operate to Vest        title In the ooullty
to the a&mm10      underLglng    the land on whioh the 8aeePlsnt
Is oondegaea,    yet euoh oondemuatlon     will operate to md@r
the eaeement obtained br the Oounty superior to the OBSBI
laent or egress   and ingrO08    O~l%ed by Oil EULd gas lesll8e8 80
that the oounty may use the xand           00naOit9ma
                                                    a6 an airport
without  interferenoe     from  owpIIr4 or leeeeca of the tinerati.

           We eaaloee an opinion recently wrltten on the
OubjO0t or a oounty'a power to purchase land ror an airport
which opi,nion we thought mi&ht be             or
                                       intereat to You.
                                               Yours very truly




EABJrteb
(Enale.1